DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 01/29/2021 in which claims 44-69 are pending. Claims 1-43 were canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Response to Amendment
Applicant’s Arguments/Remarks filed on 01/29/2021 with respect to independent claim 44 and 56 have been fully considered, but are not persuasive. Applicant’s Arguments/Remarks are addressed below. Based on Applicant’s arguments for claims 46-48, 50-51, 55, 59-62 and 67, the Claim Objections previously set in the Non-Final Action mailed on 09/29/2020 have been withdrawn. However, the remaining Claim Objections are maintained and discussed below. The claims 44-51, 56-63 and 68-69 have not overcome the claim rejections as shown below.
Claims 44-69 are pending.
Claims 1-43 were canceled.

Response to Arguments
Regarding dependent claim 46, Applicant argues that the claim refers to “a number…to be reported”, which is a new element and thus should be introduced with “a”.
a number of beam measurements to be maintained”, and claim 46 recites “a number of maintained beam measurements that are reported”. In both claims, a number of beams measurements are being maintained, thus referring to the same number of maintained beam measurements. Therefore, claim 46 should recite “the number of maintained beam measurements” in lines 1-2.

Regarding dependent claim 69, Applicant argues that the claim “refers to determining whether a parameter “indicates a maximum number of beams to be reported per cell…separately for each of two or more reference signal types”. This is the first time this particular sort of “maximum number” is introduced”.
Examiner respectfully disagrees. Parent claim 68 recites “the measurement reporting parameters associated with the frequency indicates a maximum number of beam measurements to be reported per cell and another one of the measurement reporting parameters associated with the frequency indicates a quantity to be reported”, and claim 69 recites “the measurement reporting parameters indicates a maximum number of beam measurements to be reported per cell and the other one of the measurement reporting parameters indicates a quantity to be reported”. In both claims, “a maximum number of beam measurements to be reported per cell” and “a quality to be reported” are indicated in the measurement reporting parameters, thus referring to the same “maximum number of beam measurements to be reported per cell” and “quality to be reported”. Therefore, claim 69 should recite “measurement reporting parameters indicates the maximum number of beam measurements to be reported per cell and the other one of the measurement reporting parameters indicates the quantity to be reported” in lines 2-4.

Regarding amended independent claim 44, Applicant argues that Baek fails to disclose that a wireless device determines, for each of one or more serving frequencies, a Baek’s “predetermined number of beams” is a parameter that indicated how many beams should be grouped together and measured as a group – it provides no information on how many beams should be reported per cell, and, more particularly, is not a maximum number of beams to be reported”.
Examiner respectfully disagrees. Baek recites in paragraph [0067] “A measurement time reduction scheme may be applied to reduce the time required for the measurement. For example, the measurement time reduction scheme may include a method of grouping a predetermined number of beams and performing measurement”, in paragraph [0118] “The BS may experimentally configure measurement parameters for all available transmission beams or transmission beam groups, or receive measurement parameters for transmission beams or transmission beam group from a system operator”, in paragraph [0120] “Referring to FIG. 11, in operation 1105, the BS broadcasts system information to the MS that carries measurement information containing measurement parameters for transmission beams, which can be transmitted, or transmits a dedicated message to the MS that carries the measurement information. The dedicated message may be referred to as, for example, a measurement control message. The configuration reference of the measurement parameters is equal to the above description. According to an embodiment of the present disclosure, the measurement information includes an identity of a transmission beam or a transmission beam group, and information on the corresponding transmission beam or a measurement parameter set of the transmission beam. The measurement information may include measurement parameters for all transmission beams”, and in paragraph [0122] “The MS identifies a transmission beam to be measured in operation 1115, and acquires measurement parameters designated for the transmission beam or a transmission beam group including the transmission beam with reference to the received measurement information in operation 1120. In operation 1125, the MS receives and measures the RS transmitted through the time-frequency resources corresponding to the transmission beam by using the measurement parameters. The MS determines whether to report a result of the measurement by using the measurement parameters and, when it is determined that the report is needed, the MS transmits a measurement report message including signal strength according to the result of the measurement to the BS in operation 1130”. Baek discloses that a predetermined number of beams are grouped and measurements are performed on the predetermined number of beams in the group. Baek further discloses that the BS configures measurement parameters for all available beams or beam groups. The MS uses the configuration received from the BS to identify the beams, perform the measurements and report the measurement for the predetermined number of beams, which are all available beams. The configuration of the BS indicating measurement parameters for all available beams or beam groups allows the MS to identify, perform measurements and report the measurements for the predetermined number of beams, which are all the available beams configured by the BS. Thus, the predetermined number of beams, and all available beams configured by the BS indicate the maximum number of beams to be reported per cell, since all the available beams is the maximum number of beams to be reported. Baek further disclose in paragraphs [0086], [0090], [0097] and [0099] that the measurements and report include measurement results of a target and neighboring cells (each beam group), which indicate that the measurement configuration indicating all available beams or beam groups is for different cells, including the serving cell and the neighboring cell. Therefore, Baek discloses a wireless device that determines, for each of one or more serving frequencies, a number of beam measurements to be maintained, based on one or more measurement reporting parameters indicating a maximum number of beams to be reported per cell.

Regarding amended independent claim 56, Applicant argues that Baek does not disclose the two criteria of “determining that one of the measurement reporting parameters associated with the frequency indicates a maximum number of beam measurements to be reported per cell and another one of the measurement reporting parameters associated with the frequency indicates a quantity to be reported”, because nowhere is mention anything resembling a “maximum number of beams to be reported per cell” or of a “quality to be reported”.
Examiner respectfully disagrees. As discussed above, Baek discloses that the BS configures measurement parameters for all available beams or beam groups. The MS uses the configuration received from the BS to identify the beams, perform the measurements and report the measurement for the predetermined number of beams, which are all available beams. Thus, the predetermined number of beams, and all available beams configured by the BS indicate the maximum number of beams to be reported per cell, since all the available beams is the maximum number of beams to be reported. 
Baek further recites in paragraph [0090] “Measurement object information refers to information related to a target to be measured by the MS. The measurement object includes at least one of an intra-frequency measurement object and an inter-radio access technology (RAT) measurement object. For example, the intra-frequency measurement object may indicate a neighboring cell having a frequency band equal to that of the serving cell, the inter-frequency measurement object may indicate a neighboring cell having a frequency band different from that of the serving cell, and the inter-RAT measurement object may indicate a neighboring cell of an RAT different from that of the serving cell”, and in paragraph [0097] “The measurement report may include a measurement identity, measured quality, and a measurement result of a neighboring cell. The measurement identity identifies the measurement object of which the measurement report is triggered. The measurement result of the neighboring cell may include a cell identity and measured quality of the neighboring cell. The measured quality may include at least one of a CINR, RSSI, RSCP, RSRP, and RSRQ”. Baek discloses that the measurement configuration received by the MS indicates the measurement objects, such as intra-frequency measurement object and inter-radio access technology (RAT) measurement object, which the MS uses to perform the measurements. This information in the configuration indicates the quantity to be reported, being at least one or both of the intra-frequency measurement object and inter-radio access technology (RAT) measurement object. Baek further discloses that the measurements for the cells include CINR, RSSI, RSCP, RSRP, and RSRQ. Additionally, Baek discloses in paragraph [0118] that the BS configures different measurement parameters sets for the beams. Thus, Baek discloses a quantity to be reported by the configuration indicating the different measurement information to be reported by the MS.

Regarding dependent claim 46, Applicant argues that Baek does not specify how to determine the number of beams to be reported, because the configuration of Baek’s mobile devices does not provide the mobile devices with a number of measurements to report.
Examiner respectfully disagrees. Baek discloses in paragraph [0097] that the measurement report includes a measurement result of a neighboring cell, which indicates that a number of measurements is determined. Baek further discloses in paragraph [0122] that the MS determines whether to report a result of the measurement by using the measurement parameters and, when it is determined that the report is needed, the MS transmits a measurement report message. This also indicates that the MS determines the number of measurement beams to report based on a trigger event, since the MS determines to report a result of the measurement by using the measurement parameters, when it is determined that the report is needed. Transmitting the report by the MS indicates the determination of at least one measurement to be reported based on the trigger or event.

Regarding dependent claims 47 and 48, Applicant argues that Baek does not disclose a parameter specifying a maximum number of beams to be reported per cell.
Examiner respectfully disagrees. As discussed above, Baek discloses that the BS configures measurement parameters for all available beams or beam groups. The MS uses the configuration received from the BS to identify the beams, perform the measurements and report the measurement for the predetermined number of beams, which are all available beams. Thus, the predetermined number of beams, and all available beams configured by the BS indicate the maximum number of beams to be reported per cell, since all the available beams is the maximum number of beams to be reported. 

Thus, based on the response to the arguments discussed above and the prior art of Baek, the amended independent claim 44 is rendered unpatentable. Independent claims 56, 58 and 68 recite similar distinguishing features as claim 44, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Objections
Claims 46 and 69 are objected to because of the following informalities:
Claim 46 recites in lines 1-2 “a number of maintained beam measurements” and it should be “the number of maintained beam measurements”.
Claim 69 recites in lines 2-3 “a maximum number of beam measurements” and it should be “the maximum number of beam measurements”.
Claim 69 recites in line 4 “a quantity to be reported” and it should be “the quantity to be reported”.
Appropriate correction is required.

Allowable Subject Matter
Claims 52-55 and 64-67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 44-51, 56-63 and 68-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2016/0150435) (provided in the IDS), hereinafter “Baek”.

As to claim 44, Baek teaches a method, in a wireless device, for performing beam measurements (Baek, [0015], Fig. 11, [0119]-[0120], Fig. 13, [0125]-[0126], a method performed by a mobile station (MS) for operating beam specific measurement parameters), the method comprising: 
receiving measurement reporting parameters configuring the wireless device for reporting measurements (Baek, Fig. 11, [0120], Fig. 13, [0126], [0129], the MS receives from a BS a measurement control message including measurement parameters for transmission beams); 
(Baek, [0066]-[0067], [0097], [0118], Fig. 11, [0119]-[0120], Fig. 13, [0126]-[0128], the number of beams in a group are predetermined and identified (step 1115), where the intra-frequency measurement indicates a neighboring cell having a frequency band equal to that of the service cell), wherein said determining is based on one or more measurement reporting parameters indicating a maximum number of beams to be reported per cell (Baek, [0066]-[0067], [0097], [0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the beams are identified based on the measurement control message received, which indicates grouping a predetermined number of beams for measurement and reporting); and 
maintaining beam measurements for each of the one or more serving frequencies according to the corresponding determined number of beam measurements to be maintained, for reporting (Baek, [0086], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the MS performs the measurements of the beams based on the received measurement control message, which indicates the group of beams and the intra-frequency measurement, where the measurements are reported to the BS). 

As to claim 45, Baek teaches further comprising reporting, in a measurement report, some or all of the maintained beam measurements for the at least one serving frequency, in response to a trigger corresponding to the reported measurements (Baek, [0088]-[0091], [0095]-[0096], Table 1, [0099], Table 2, TTT (time to trigger), [0117], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the MS reports the measurement to the BS when a trigger condition is met, based on the measurement control message received and the measurement results, where the measurement control message indicates the beams to perform the measurements and the intra-frequency measurement indicating the frequency band of the service cell). 

As to claim 46, Baek teaches wherein a number of maintained beam measurements that are reported in response to the trigger is determined based on the trigger (Baek, [0088]-[0091], [0095]-[0096], Table 1, [0099], Table 2, TTT (time to trigger), [0117], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the beams are measured and reported when the trigger condition is met, where the parameters for the number of beams to be measured and reported is carried on the measurement control message. The measurements for each of the identified beams are reported based on the trigger conditions).

As to claim 47, Baek teaches wherein said determining comprises, for at least a first one of the one or more serving frequencies, determining that no beam measurements are to be maintained, in response to determining that no parameter indicating a maximum number of beams to be reported per cell has been configured for the at least the first one of one or more serving frequencies (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. If no configuration to perform the measurements is received for a number of beams, no measurements will be performed, since the MS uses the configuration received from the BS to perform the measurements).

As to claim 48, Baek teaches wherein said determining comprises, for at least a first one of the one or more serving frequencies, determining that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell has been configured with a non-zero value for the at least the first one of the one or more serving frequencies (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10). 

As to claim 49, Baek teaches wherein the at least one beam measurement to be maintained for the first one of the one or more serving frequencies comprises a Reference Signal Received Power (RSRP) measurement and a Reference Signal Received Quality (RSRQ) measurement (Baek, [0072], [0090], [0097], Fig. 11, Fig. 13, the MS measures signal quality metrics for the beams including RSRP, RSRP, etc. for the frequency band of the service cell), wherein the method further comprises maintaining a signal-to-interference-plus-noise ratio (SINR) beam measurement for the first one of the one or more serving frequencies in response to determining that a SINR trigger is configured for the first one of the one or more serving frequencies (Baek, [0072], [0084]-[0088], [0090], [0097], Fig. 11, Fig. 13, a triggering condition is a condition for handover which is equivalent to the measurement report of the beam for the frequency band of the service cell, where the condition for handover includes a SINR being equal or smaller than -10dB). 

As to claim 50, Baek teaches wherein said determining comprises, for at least a first one of the one or more serving frequencies, determining that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell and a parameter indicating a quantity to be reported have been configured for the at least the first one of one or more serving frequencies (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10. The MS also receives the identity of the number of beams for measuring and beam group information). 

As to claim 51, Baek teaches wherein determining the number of beam measurements to be maintained is performed separately for each of two or more reference signal types (Baek, [0066]-[0067], [0069], [0097], [0118], Fig. 11, [0119]-[0120], Fig. 13, [0126]-[0128], the number of beams in a group are predetermined and identified (step 1115), where the intra-frequency measurement indicate a neighboring cell having a frequency band equal to that of the service cell. The beams measurements are performed for the reference signals received, which are transmitted using particular resources reserved for a sync channel (SCH) or an RS). 

As to claim 56, Baek teaches a method, in a wireless device, for performing beam measurements (Baek, [0015], Fig. 11, [0119]-[0120], Fig. 13, [0125]-[0126], a method performed by a mobile station (MS) for operating beam specific measurement parameters), the method comprising: 
receiving measurement reporting parameters configuring the wireless device for reporting measurements (Baek, Fig. 11, [0120], Fig. 13, [0126], [0129], the MS receives from a BS a measurement control message including measurement parameters for transmission beams); and, 
for each of one or more frequencies, in response to determining that one of the measurement reporting parameters associated with the frequency indicates a maximum number of beam measurements to be reported per cell and another one of the measurement reporting parameters associated with the frequency indicates a quantity to be reported (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10. The MS also receives the identity of the number of beams for measuring and beam group information), maintaining at least one measurement per beam for the frequency, for reporting (Baek, [0086], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the MS performs the measurements of the beams based on the received measurement control message, which indicates the group of beams and the intra-frequency measurement, where the measurements are reported to the BS). 

As to claim 57, Baek teaches wherein said determining is performed separately for each of two or more reference signal types (Baek, [0066]-[0067], [0069], [0097], [0118], Fig. 11, [0119]-[0120], Fig. 13, [0126]-[0128], the number of beams in a group are predetermined and identified (step 1115), where the intra-frequency measurement indicate a neighboring cell having a frequency band equal to that of the service cell. The beams and measurements is performed for the reference signals received, which are transmitted using particular resources reserved for a sync channel (SCH) or an RS).

As to claim 58, Baek teaches a wireless device configured to perform beam measurements (Baek, [0015], Fig. 11, [0119]-[0120], Fig. 13, [0125]-[0126], Fig. 21, [0157]-[0158], a mobile station (MS) performing a method for operating beam specific measurement parameters), the wireless device comprising: 
transceiver circuitry (Baek, Fig. 21, [0157]-[0158], the MS includes a receiver and a transmitter); and 
(Baek, Fig. 21, [0157]-[0158], the MS includes a controller connected to the receiver and transmitter to perform the functions of the MS): 
receive measurement reporting parameters configuring the wireless device for reporting measurements (Baek, Fig. 11, [0120], Fig. 13, [0126], [0129], the MS receives from a BS a measurement control message including measurement parameters for transmission beams); 
determine, for each of one or more serving frequencies corresponding to a serving cell or a neighboring cell in the serving frequency, a number of beam measurements to be maintained (Baek, [0066]-[0067], [0097], [0118], Fig. 11, [0119]-[0120], Fig. 13, [0126]-[0128], the number of beams in a group are predetermined and identified (step 1115), where the intra-frequency measurement indicates a neighboring cell having a frequency band equal to that of the service cell), wherein said determining is based on one or more measurement reporting parameters indicating a maximum number of beams to be reported per cell (Baek, [0066]-[0067], [0097], [0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the beams are identified based on the measurement control message received, which indicates grouping a predetermined number of beams for measurement and reporting); and 
maintain beam measurements for each of the one or more serving frequencies according to the corresponding determined number of beam measurements to be maintained, for reporting (Baek, [0086], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the MS performs the measurements of the beams based on the received measurement control message, which indicates the group of beams and the intra-frequency measurement, where the measurements are reported to the BS).

As to claim 59, Baek teaches wherein the processing circuitry is configured to report, in a measurement report, some or all of the maintained beam measurements for the at least one serving frequency, in response to a trigger corresponding to the reported measurements (Baek, [0088]-[0091], [0095]-[0096], Table 1, [0099], Table 2, TTT (time to trigger), [0117], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the MS reports the measurement to the BS when a trigger condition is met, based on the measurement control message received and the measurement results, where the measurement control message indicates the beams to perform the measurements and the intra-frequency measurement indicating the frequency band of the service cell), wherein a number of maintained beam measurements that are reported in response to the trigger is determined based on the trigger (Baek, [0088]-[0091], [0095]-[0096], Table 1, [0099], Table 2, TTT (time to trigger), [0117], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the beams are measured and reported when the trigger condition is met, where the parameters for the number of beams to be measured and reported is carried on the measurement control message. The measurements for each of the identified beams are reported based on the trigger conditions). 

As to claim 60, Baek teaches wherein the processing circuitry is configured to determine the number of beam measurements to be maintained by determining, for at least a first one of the one or more serving frequencies, that no beam measurements are to be maintained, in response to determining that no parameter indicating a maximum number of beams to be reported per cell has been configured for the at least the first one of one or more serving frequencies (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. If no configuration to perform the measurements is received for a number of beams, no measurements will be performed, since the MS uses the configuration received from the BS to perform the measurements).

As to claim 61, Baek teaches wherein the processing circuitry is configured to determine the number of beam measurements to be maintained by determining, for at least a first one of the one or more serving frequencies, that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell has been configured with a non-zero value for the at least the first one of the one or more serving frequencies (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10).

As to claim 62, Baek teaches wherein the processing circuitry is configured to determine the number of beam measurements to be maintained by determining, for at least a first one of the one or more serving frequencies, that at least one beam measurement is to be maintained, in response to determining that a parameter indicating a maximum number of beams to be reported per cell and a parameter indicating a quantity to be reported have been configured for the at least the first one of one or more serving frequencies (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10. The MS also receives the identity of the number of beams for measuring and beam group information).
As to claim 63, Baek teaches The wireless device of claim 58, wherein the processing circuitry is configured to determine the number of beam measurements to be maintained separately for each of two or more reference signal types (Baek, [0066]-[0067], [0069], [0097], [0118], Fig. 11, [0119]-[0120], Fig. 13, [0126]-[0128], the number of beams in a group are predetermined and identified (step 1115), where the intra-frequency measurement indicate a neighboring cell having a frequency band equal to that of the service cell. The beams measurements are performed for the reference signals received, which are transmitted using particular resources reserved for a sync channel (SCH) or an RS).

As to claim 68, Baek teaches a wireless device configured to perform beam measurements (Baek, [0015], Fig. 11, [0119]-[0120], Fig. 13, [0125]-[0126], Fig. 21, [0157]-[0158], a mobile station (MS) performing a method for operating beam specific measurement parameters), the wireless device comprising: 
transceiver circuitry (Baek, Fig. 21, [0157]-[0158], the MS includes a receiver and a transmitter); and 
processing circuitry operatively associated with the transceiver circuitry and configured to (Baek, Fig. 21, [0157]-[0158], the MS includes a controller connected to the receiver and transmitter to perform the functions of the MS): 
receive measurement reporting parameters configuring the wireless device for reporting measurements (Baek, Fig. 11, [0120], Fig. 13, [0126], [0129], the MS receives from a BS a measurement control message including measurement parameters for transmission beams); and, 
for each of one or more frequencies, in response to determining that one of the measurement reporting parameters associated with the frequency indicates a maximum number of beam measurements to be reported per cell and another one of the measurement reporting parameters associated with the frequency indicates a quantity to be reported (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10. The MS also receives the identity of the number of beams for measuring and beam group information), maintain at least one measurement per beam for the frequency, for reporting (Baek, [0086], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the MS performs the measurements of the beams based on the received measurement control message, which indicates the group of beams and the intra-frequency measurement, where the measurements are reported to the BS). 

As to claim 69, Baek teaches wherein the processing circuitry is configured to determine whether the one of the measurement reporting parameters indicates a maximum number of beam measurements to be reported per cell and the other one of the measurement reporting parameters indicates a quantity to be reported (Baek, [0066]-[0067], [0095]-[0097], Tables 1-2, [0117]-[0118], Fig. 11, [0119]-[0122], Fig. 13, [0126]-[0128], the measurements are determined and performed based on the identified beams, trigger conditions met, intra-frequency measurement indicating a frequency band of the service cell, etc., where these parameters are included in the measurement control message received from the BS. [0130]-[0133], Tables 3 and 4, the MS receives configuration information including BeamID parameters information, such as BeamID: 1-10. The MS also receives the identity of the number of beams for measuring and beam group information), separately for each of two or more reference signal types (Baek, [0066]-[0067], [0069], [0097], [0118], Fig. 11, [0119]-[0120], Fig. 13, [0126]-[0128], the number of beams in a group are predetermined and identified (step 1115), where the intra-frequency measurement indicate a neighboring cell having a frequency band equal to that of the service cell. The beams and measurements is performed for the reference signals received, which are transmitted using particular resources reserved for a sync channel (SCH) or an RS).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473